 



Exhibit 10.1
EVERGREENBANCORP, INC.
SECOND AMENDED 2000 STOCK OPTION
AND EQUITY COMPENSATION PLAN
Recitals
     A. The EvergreenBank 2000 Stock Option Plan was adopted by EvergreenBank’s
board of directors on February 17, 2000 and approved by it shareholders on
April 20, 2000.
     B. In connection with a holding company reorganization, effective on
June 20, 2001, pursuant to which EvergreenBank became a wholly-owned subsidiary
of EvergreenBancorp, Inc. (“Company”), the Company adopted the plan and changed
the name of the plan to the “EvergreenBancorp, Inc. 2000 Stock Option Plan.”
     C. An amendment to the plan was adopted by the board of directors of the
Company on March 23, 2003 and was approved by the shareholders of the Company on
April 17, 2003.
     D. The Company now wishes to further amend the plan to permit the grant of
other types of equity compensation and to change the name of the plan.
Plan
     The EvergreenBancorp, Inc. 2000 Stock Option Plan shall henceforth be known
as the “EvergreenBancorp, Inc. Second Amended 2000 Stock Option and Equity
Compensation Plan” (the “Plan”).
     SECTION 1. Purpose. The purpose of the Plan is to provide a means whereby
the Company can continue to attract, motivate and retain selected employees,
officers, and directors, and to encourage stock ownership in the Company, by
granting incentive stock options, nonqualified stock options, restricted stock,
stock appreciation rights and restricted stock units (collectively “Awards”)
with respect to the Common Stock of the Company (as defined in Section 3), so
that such selected individuals will more closely identify their interests with
those of the Company and its shareholders.
     SECTION 2. Administration. This Plan shall be administered by the Board of
Directors of the Company (the “Board”) or, in the event the Board shall appoint
or authorize a committee to administer this Plan, by such committee. The
administrator of this Plan shall hereinafter be referred to as the “Plan
Administrator.”
          2.1 Procedures. The Board may designate one of the members of the Plan
Administrator as chairperson. The Plan Administrator may hold meetings at such
times and places as it shall determine. The acts of a majority of the members of
the Plan Administrator present at meetings at which a quorum exists, or acts
reduced to and approved in writing by all Plan Administrator members, shall be
valid acts of the Plan Administrator.

1



--------------------------------------------------------------------------------



 



          2.2 Responsibilities. Except for the terms and conditions explicitly
required by this Plan, the Plan Administrator shall have the authority, in its
discretion, to determine all matters relating to Awards, including selection of
the individuals to be granted Awards, the type of Award to be granted, the
number of shares subject to each Award, the exercise price or other
consideration required to be paid, if any, upon exercise of an Award, and all
other terms and conditions of the Awards. Grants under this Plan to either the
same individual or to different individuals need not be identical in any
respect, even when made at the same time. The interpretation and construction by
the Plan Administrator of any terms or provisions of this Plan or any Awards, or
of any rule or regulation promulgated in connection with this Plan, shall be
conclusive and binding on all interested parties; provided, however, that in the
case of incentive stock options, such interpretation and construction shall be
consistent with the requirements of Section 422 of the Internal Revenue Code
(the “Code”), as amended, and the regulations thereunder.
          2.3 Section 16(b) Compliance and Bifurcation of Plan. It is the
intention of the Company that this Plan and Awards comply in all respects with
Rule 16b-3 under the Exchange Act of 1934. If any Plan provision is later found
to be not in compliance with such Rule, the provision shall be deemed null and
void. In all events this Plan shall be construed in favor of its meeting the
requirements of Rule 16b-3. Notwithstanding anything in this Plan to the
contrary, the Board, in its absolute discretion, may bifurcate this Plan so as
to restrict, limit or condition the use of any provision of this Plan to
participants who are officers and directors subject to Section 16(b) of the
Exchange Act of 1934 without so restricting, limiting or conditioning other Plan
participants.
     SECTION 3. Stock Subject to This Plan. The stock subject to this Plan shall
be the Company’s Common Stock (the “Common Stock”), presently authorized but
unissued or now held or subsequently acquired by the Company as treasury shares.
Subject to adjustment as provided in Section 12 of this Plan, the aggregate
amount of Common Stock that may be issued under, or made subject to, Awards
shall not exceed 329,724 shares as such Common Stock was constituted on the
effective date of this Plan. For purposes of the foregoing sentence, shares of
Common Stock that are or were made subject to restricted stock units or of stock
appreciation rights shall be counted against such number, unless and until the
Award recipient has forfeited rights in such Awards by failing to satisfy any
condition to vesting. The aggregate number of shares of Common Stock that may be
issued under incentive stock options shall equal the maximum number of shares of
Common Stock that may be subject to Awards, as described in the first sentence
of this Section 3, reduced by the number of shares of Common Stock that have
been made subject to other types of Awards. If any shares of Common Stock
subject to an Award are not issued (for example, because the Award is forfeited
or cancelled, or the Award is settled in cash, or a portion of the Award is used
to satisfy applicable tax withholding obligations), then such shares shall again
be available to be made subject to Awards.
     SECTION 4. Eligibility. All employees, officers, and directors of the
Company or a related corporation, and independent contractors who perform
services for the Company or a related corporation, are eligible to be selected
by the Plan Administrator to be granted Awards; provided, however, that only an
employee of the Company or a related corporation may be selected to be granted
an incentive stock option.

2



--------------------------------------------------------------------------------



 



     SECTION 5. Terms and Conditions of Awards. Awards shall be evidenced by
written agreements that shall contain such terms, conditions, limitations and
restrictions as the Plan Administrator shall deem advisable and that are not
inconsistent with this Plan (“Award Agreement”). Subject to Sections 6, 7, 8, 9
and 10, Awards shall include or incorporate by reference the following terms and
conditions:
          5.1 Number of Shares. The maximum number of shares that may be subject
to an Award shall be as established by the Plan Administrator.
          5.2 Price of Shares. The price per share, if any, that must be paid to
purchase shares of Common Stock under an Award shall be established by the Plan
Administrator.
          5.3 Vesting. The Plan Administrator may impose any terms and
conditions to the vesting of an Award that it determines to be appropriate,
including requiring the Award recipient to continue to provide services to the
Company or a related corporation for a specified period of time or to meet
performance goals established by the Plan Administrator. Such terms and
conditions shall be set forth in the Award Agreement. The term “vest” shall
mean, in the case of an option, that the option is exercisable and, if
exercised, entitles the holder thereof to purchase shares of Common Stock in
accordance with the terms of the Plan and the related Award Agreement; in the
case of restricted stock, that the restricted stock is free of any obligation to
forfeit or retransfer the same to the Company; and in the case of a restricted
stock unit or a stock appreciation right, that the restricted stock unit or
stock appreciation right is exercisable and, if exercised, entitles the holder
thereof to receive payments in accordance with the terms of the Plan and the
related Award Agreement.
          5.4 Exercise. Subject to any vesting requirements imposed by an Award
Agreement and to any holding period required by applicable law, each Award may
be exercised in whole or in part; provided, however, that only whole shares will
be issued pursuant to the exercise of an Award. An Award shall be exercised by
delivering to the Company a notice of the number of shares with respect to which
the Award is exercised, together with payment of the exercise price, if any.
          5.5 Payment of Exercise Price. Payment of the exercise price, if any,
for shares acquired pursuant to an Award shall be made in full at the time the
notice of exercise of the Award is delivered to the Company and shall be in cash
or by certified or cashier’s check or personal check (unless at the time of
exercise the Plan Administrator in a particular case determines not to accept a
personal check) for the Common Stock being purchased. In addition, the Plan
Administrator may determine that other forms or methods of payment will be
permitted (including shares of Common Stock and installment payments on such
terms and over such period as the Plan Administrator may determine in its
discretion).
          5.6 Withholding Tax Requirement. The Company or any related
corporation shall have the right to withhold or cause to be withheld from any
form of compensation or other amount due to an Award recipient the amount of
taxes required under applicable law to be so withheld or to be otherwise
deducted and paid with respect to an Award. In its discretion, the Company may
require an Award recipient to reimburse the Company or the related corporation
for any such taxes required to be withheld and may withhold any distribution in
whole or in part

3



--------------------------------------------------------------------------------



 



until the Company or the related corporation is so reimbursed. In lieu of such
withholding or reimbursement, the Company or related corporation shall have the
right to retain and withhold a number of shares that are otherwise required to
be issued under an Award and that has a market value not less than the amount of
such taxes required to be withheld and to cancel (in whole or in part) the
shares so retained and withheld.
     5.7 Nontransferability of Awards. Awards and the rights and privileges
conferred by this Plan may not be transferred, assigned, pledged or hypothecated
in any manner (whether by operation of law or otherwise) other than by will or
by applicable laws of descent and distribution; provided, however, that shares
of restricted stock may be transferred, assigned, pledged or hypothecated after
and as such shares vest. Awards shall not be subject to execution, attachment or
similar process. Any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of any Award or of any right or privilege conferred by this
Plan, contrary to the Code or to the provisions of this Plan, or the sale or
levy or any attachment or similar process upon an Award or any right or
privilege conferred by this Plan, shall be null and void. Notwithstanding the
foregoing, an Award recipient may designate during his or her lifetime a person
who can exercise, subject to the terms of the Plan, the Award after his or her
death by giving written notice of such designation to the Plan Administrator.
The Award recipient may change the designation from time to time by giving
written notice to the Plan Administrator revoking any earlier designation and
making a new designation.
     5.8 Termination of Relationship.
          5.8.1 Unvested Awards. If an Award recipient ceases to perform
services for the Company or a related corporation as an employee, director or
independent contractor for any reason whatsoever, the Award recipient shall
forfeit all rights in, to and under all Awards that have not vested prior
thereto. Such forfeiture shall occur without the need for further action by any
person.
          5.8.2 Vested Awards — Termination Other Than Termination For Cause,
Death or Total Disability. If an Award recipient ceases to perform services for
the Company or a related corporation as an employee, director or independent
contractor for any reason other than his or her termination for cause, death or
total disability, and unless by its terms the Award sooner terminates or
expires, then the Award recipient may exercise, for a three (3) month period
after such cessation, the portion of any Award held by the Award recipient that
is vested at the time of cessation. At the end of the three (3) month period the
Award shall terminate and may no longer be exercised, unless this provision is
waived in the Award Agreement or by the Plan Administrator. In the case of an
incentive stock option, if an Award recipient changes from being an employee of
the Company or a related corporation to being another type of service provider
to the Company or related corporation (for example, an independent contractor),
then the incentive stock option shall be treated as a nonqualified stock option
at the end of the three (3) month period, unless it sooner terminates or expires
in accordance with its terms. The Plan Administrator shall have sole discretion
in a particular circumstance to extend the exercise period beyond that specified
above.
          5.8.3 Vested Awards — Termination For Cause. If an Award recipient
ceases to perform services for the Company or a related corporation as an
employee, director or

4



--------------------------------------------------------------------------------



 



independent contractor because of his or her termination for cause, then any
Award held by him or her that is vested at the time of cessation shall
automatically terminate and may no longer be exercised as of the first discovery
by the Company of any reason for termination for cause. “Termination for cause”
shall mean dismissal for willful material misconduct or failure to discharge
duties, conviction or confession of a crime punishable by law (except minor
violations, as determined by the Plan Administrator), the performance of an
illegal act involving moral turpitude while purporting to act on the Company’s
behalf, or engaging in activities directly in competition or antithetical to the
best interests of the Company. If an Award recipient is suspended pending an
investigation of whether or not the Award recipient shall be terminated for
cause, all Award recipient’s rights under any Award shall likewise be suspended
during the period of investigation.
          5.8.4 Vested Awards — Termination Because of Death. If an Award
recipient ceases to perform services for the Company or a related corporation as
an employee, director or independent contractor because of his or her death, or
if he or she dies within three (3) months after ceasing to perform such services
for the reasons specified in Section 5.8.2 or within twelve (12) months after
ceasing to perform such services for the reasons specified in Section 5.8.5,
then any Award held by the Award recipient that is vested at the time of such
cessation, to the extent that the Award recipient would have been entitled to
exercise such Award at the time of death, may be exercised within one year after
his or her death by the personal representative of his or her estate or by the
person or persons to whom the Award recipient’s rights under the Award shall
pass by will or by the applicable laws of descent and distribution.
          5.8.5 Vested Awards — Termination Because of Total Disability. If an
Award recipient ceases to perform services for the Company or a related
corporation as an employee, director or independent contractor because of his or
her total disability, then any Award held by him or her that is vested at the
time of such cessation shall not terminate (or, in the case of an incentive
stock option, cease to be treated as an incentive stock option) until the end of
the 12-month period following such cessation (unless by its terms it sooner
terminates and expires). As used in this Plan, the term “total disability” means
that the individual is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or that has lasted or can be expected to last for a
continuous period of not less than twelve (12) months. The determination of
whether an individual suffers a total disability shall be determined by the
Company and two independent physicians, and after reasonable accommodation.
Total disability shall be deemed to have occurred on the first day after the
Company and the two independent physicians have furnished their opinion of total
disability to the Plan Administrator. This definition of “total disability” is
intended to satisfy the requirements of Code Section 22(e)(3) and shall be
interpreted and applied accordingly.
          5.8.6 Transfer of Relationship Between Company and Related
Corporation. For purposes of this Section 5.8, an Award recipient shall not be
treated as ceasing to perform services for the Company or a related corporation
as an employee, director or independent contractor if, after the grant of the
Award, he or she continues to perform without interruption such services for any
of the Company or a related corporation.

5



--------------------------------------------------------------------------------



 



          5.8.7 Military Leave, Sick Leave and Bona Fide Leave of Absence. For
purposes of this Section 5.8, employment shall be deemed to continue while the
Award recipient is on military leave, sick leave or other bona fide leave of
absence (as determined by the Plan Administrator). The foregoing
notwithstanding, employment shall not be deemed to continue beyond the first
three (3) months of such leave, unless the Award recipient’s reemployment rights
are guaranteed by statute or by contract.
          5.8.8 Related Corporation. As used in this Plan, the term “related
corporation” shall mean either a subsidiary corporation or a parent corporation
of the Company. A subsidiary corporation of the Company is any corporation
(other than the Company) in an unbroken chain of corporations beginning with the
Company if, at the time an Award is granted, each of the corporations other than
the last corporation in the unbroken chain owns stock possessing 50% or more of
the total combined voting power of all classes of stock in one of the other
corporations in such chain. A parent corporation of the Company is any
corporation (other than the Company) in an unbroken chain of corporations ending
with the Company if, at the time an Award is granted, each of the corporations
other than the Company owns stock possessing 50% or more of the total combined
voting power of all classes of stock in one of the other corporations in such
chain. In the case of incentive stock options, this definition of “related
corporation” is intended to satisfy the requirements of Code Sections 424(e) and
(f), and shall be interpreted and applied accordingly; and in the case of other
types of Awards, this definition of “related corporation” may be modified as
required to satisfy the requirements of Code Section 409A and the regulations
issued thereunder.
          5.9 Status of Shareholder. Neither the Award recipient nor any party
to which the Award recipient’s rights and privileges under an Award may pass
shall be, or have any of the rights or privileges of, a shareholder of the
Company with respect to any shares issuable under an Award unless and until such
shares are actually issued. In the case of restricted stock, the Award recipient
thereof shall have all the rights of a shareholder (including voting, dividend
and liquidation rights) with respect to shares of restricted stock that are
issued and delivered to the Award recipient, until such shares are forfeited or
reacquired by the Company in accordance with the terms of the Award.
          5.10 Continuation of Employment. Neither an Award nor any provisions
of this Plan shall confer upon any Award recipient a right to continue in the
employ of the Company or a related corporation, or to interfere in any way with
the right of the Company or a related corporation to terminate his or her
employment or other relationship with the Company at any time.
          5.11 Modification and Amendment of Award. Subject to the requirements
of Code Section 422 with respect to incentive stock options and to the terms and
conditions and within the limitations of this Plan, the Plan Administrator may
modify or amend outstanding Awards. The modification or amendment of an
outstanding Award shall not, without the consent of the Award recipient, impair
or diminish any of his or her rights or any of the obligations of the Company
under such Award. Except as otherwise provided in this Plan, no outstanding
Award shall be terminated without the consent of the Award recipient. In the
case of incentive stock options, unless the Award recipient agrees otherwise,
any changes or adjustments made to outstanding incentive stock options shall be
made in such a manner so as not to constitute a

6



--------------------------------------------------------------------------------



 



“modification” as defined in Code Section 424(h) and so as not to cause any
incentive stock option issued hereunder to fail to continue to qualify as an
incentive stock option as defined in Code Section 422(b).
          5.12 Shareholders’ Agreement. To the extent required by the Plan
Administrator, the Award recipient shall agree (as a condition precedent to the
grant or exercise of an Award) to enter into and be bound by the agreement then
in effect, if any, between the Company and its shareholders relating to the
repurchase by the Company of its outstanding Common Stock, or a similar
agreement that governs the Company’s repurchase of shares from Award recipients
under certain circumstances.
     SECTION 6. Special Rules Applicable to Incentive Stock Options.
          6.1 General. As used herein, the term “incentive stock option” means
an option to acquire shares of Common Stock that is intended to be an “incentive
stock option” as defined in Code Section 422. Notwithstanding any contrary
provisions of the Plan, the terms and conditions of this Section 6 shall apply
to Awards designated by the Plan Administrator as incentive stock options.
          6.2 Required Terms. An incentive stock option shall be subject to the
following terms and conditions:
               6.2.1 Exercise Price. The exercise price of such option shall be
not less than the fair market value per share of the Common Stock at the time
the option is granted; provided, however, that in the case of a 10% shareholder
(defined below), the exercise prices of such option shall be not less than 110%
of the fair market value of the Common Stock at the time the incentive stock
option is granted.
               6.2.2 Term. The option is not exercisable after the expiration of
ten (10) years from the date of grant; provided, however, that in the case of a
10% shareholder (defined below), the option is not exercisable after the
expiration of five (5) years from the date of grant. The Plan Administrator may
establish a shorter term for an incentive stock option than the maximum term
described in this Section 6.2.2.
               6.2.3 Transferability. The option is not transferable by the
Award recipient otherwise than by will or the laws of descent and distribution,
and is exercisable during his or her lifetime only by him or her.
          6.3 Definition — 10% Shareholder. The term “10% shareholder” shall
mean an employee of the Company or a related corporation who owns, at the time
an incentive stock option is granted, stock possessing more than ten percent
(10%) of the total combined voting power of all classes of stock of the Company
or a related corporation. In determining stock ownership, an employee shall be
deemed to own the stock owned, directly or indirectly, by or for his or her
brothers, sisters, spouse, ancestors and lineal descendants. Stock owned,
directly or indirectly, by or for a corporation, partnership, estate or trust
shall be deemed to be owned proportionately by or for its shareholders, partners
or beneficiaries. If an employee or a person related to the employee owns an
unexercised option or warrant to purchase stock of the Company, the stock
subject to that portion of the option or warrant that is unexercised shall not

7



--------------------------------------------------------------------------------



 




be counted in determining stock ownership. For purposes of this Section 6, stock
owned by an employee shall include all stock actually issued and outstanding
immediately before the grant of the incentive stock option to the employee.
          6.4 Limitation on Value for Incentive Stock Options. As to all
incentive stock options granted under the terms of this Plan, to the extent that
the aggregate fair market value (determined at the time the incentive stock
option is granted) of the stock with respect to which incentive stock options
are exercisable for the first time by the Award recipient during any calendar
year (under this Plan and all other incentive stock option plans of the Company,
a related corporation or a predecessor corporation) exceeds $100,000, those
options (or the portion of an option) that exceed the $100,000 threshold shall
be treated as nonqualified stock options. The previous sentence shall not apply
if the Internal Revenue Service publicly rules, issues a private ruling to the
Company, any Award recipient, or any legatee, personal representative or
distributee of an Award recipient, or issues regulations, changing or
eliminating such annual limit.
     SECTION 7. Special Rules Applicable to Nonqualified Stock Options.
          7.1 General. As used herein, the term “nonqualified stock option”
means an option to acquire shares of Common Stock that is not an incentive stock
option. Notwithstanding any contrary provisions of the Plan, the terms and
conditions of this Section 7 shall apply to Awards designated by the Plan
Administrator as nonqualified stock options.
          7.2 Required Terms. A nonqualified stock option shall be subject to
the following terms and conditions:
               7.2.1 Valuation. The exercise price of such options shall be not
less than the fair market value per share of the Common Stock at the time the
option is granted.
               7.2.2 Term. The option is not exercisable after the expiration of
ten (10) years from the date of grant. The Plan Administrator may establish a
shorter term for a nonqualified stock option than the maximum term described in
this Section 7.2.2.
               7.2.3 Transferability. The option is not transferable by the
Award recipient otherwise than by will or the laws of descent and distribution,
and is exercisable during his or her lifetime only by him or her.
     SECTION 8. Special Rules Applicable to Restricted Stock.
          8.1 General. As used herein, the term “restricted stock” means a share
of Common Stock issued under the Plan that is subject to such restrictions and
conditions to vesting as are set forth in the Plan and the related Award
Agreement. Notwithstanding any contrary provisions of the Plan, the terms and
conditions of this Section 8 shall apply to Awards designated by the Plan
Administrator as restricted stock.
          8.2 Escrow, Release and Cancellation of Restricted Stock. The Company
may make, at its election, such arrangements as it deems necessary or
appropriate to hold shares of restricted stock in escrow until the Award
recipient satisfies all conditions to vesting and to

8



--------------------------------------------------------------------------------



 



automatically cancel such shares if the Award recipient fails to satisfy such
conditions. The Company shall take such actions as it determines to be
reasonably necessary to release restricted stock from forfeiture restrictions as
soon as practicable after the restricted stock vests.
     SECTION 9. Special Rules Applicable to Stock Appreciation Rights.
          9.1 General. As used herein, the term “stock appreciation right” means
a right granted under the Plan to receive a payment in cash or Common Stock, as
determined by the Plan Administrator, of an amount equal to the excess of
(i) the fair market value, on the date of exercise of the right, of one share of
Common Stock per stock appreciation right, over (ii) the fair market value, on
the date of grant of the right, of such share of Common Stock. Such fair market
value shall not be increased or otherwise adjusted because of dividends or other
distributions paid at any time on or with respect to shares of stock of the
Company. Notwithstanding any contrary provisions of the Plan, the terms and
conditions of this Section 9 shall apply to Awards designated by the Plan
Administrator as stock appreciation rights.
          9.2 Exercise. The Company shall settle payment of any amounts due
under a stock appreciation right upon exercise of such right by the Award
recipient; provided, however, that notwithstanding any contrary provisions of
the Plan, stock appreciation rights that become vested shall be settled by
payment of amounts owed thereunder on or before the later of (i) the date that
is two and one-half (2 1/2) months after the end of the Award recipient’s first
taxable year in which such amounts are no longer subject to a substantial risk
of forfeiture, or (ii) the date that is two and one-half (2 1/2) months after
the end of the first taxable year of the person for whom the Award recipient
performed services in which such amounts are no longer subject to a substantial
risk of forfeiture.
     SECTION 10. Special Rules Applicable to Restricted Stock Units.
          10.1 General. As used herein, the term “restricted stock unit” means a
right granted under the Plan to receive a payment in cash or Common Stock, as
determined by the Committee, of an amount equal to the fair market value, on the
date of exercise of the right, of one share of Common Stock per restricted stock
unit. Such fair market value shall not be increased or otherwise adjusted
because of dividends or other distributions paid at any time on or with respect
to shares of stock of the Company. Notwithstanding any contrary provisions of
the Plan, the terms and conditions of this Section 10 shall apply to Awards
designated by the Plan Administrator as restricted stock units.
          10.2 Exercise. The Company shall settle payment of any amounts due
under a stock restricted stock unit upon exercise of such right by the Award
recipient; provided, however, that not withstanding any contrary provisions of
the Plan, restricted stock units that become vested shall be settled by payment
of amounts owed thereunder on or before the later of (i) the date that is two
and one-half (2 1/2) months after the end of the Award recipient’s first taxable
year in which such amounts are no longer subject to a substantial risk of
forfeiture, or (ii) the date that is two and one-half (2 1/2) months after the
end of the first taxable year of the person for whom the Award recipient
performed services in which such amounts are no longer subject to a substantial
risk of forfeiture.

9



--------------------------------------------------------------------------------



 



     SECTION 11. Determination of Fair Market Value. As used herein, the term
“fair market value” shall mean, as of any date, the value of Common Stock
determined as follows:
          (1) If the Common Stock is listed on any established stock exchange or
a national market system, including without limitation The Nasdaq National
Market or The Nasdaq Small Market of the Nasdaq Stock Market, its fair market
value shall be the closing sales price for such stock (or the closing bid price,
if no sales were reported) as quoted on such exchange or system for such date
(or, if such pricing information is not published for such date, the last date
prior to such date for which pricing information is published), as reported in
The Wall Street Journal or such other source as the Plan Administrator deems
reliable; or
          (2) If the Common Stock is regularly quoted by recognized securities
dealers but selling prices are not reported, its fair market value shall be the
mean of the closing bid and asked prices for such stock on such date, as
reported in The Wall Street Journal or such other source as the Plan
Administrator deems reliable; or
          (3) In the absence of an established market for the Common Stock, the
fair market value shall be determined in good faith by the Committee and as may
otherwise be required by Code Section 409A and the regulations issued
thereunder.
     SECTION 12. Adjustments Upon Changes in Capitalization. The aggregate
number and class of shares with respect to which Awards may be granted, the
number and class of shares covered by each outstanding Award and the price
required to be paid for shares under an Award (but not the total price) shall
all be proportionately adjusted for any increase or decrease in the number of
issued shares of Common Stock of the Company resulting from a split-up or
consolidation of shares or any like capital adjustment, or the payment of any
stock dividend.
          12.1 Effect of Reorganization or Change in Control.
               12.1.1 Conversion of Awards in Connection with Stock Exchange. If
the shareholders of the Company receive capital stock of another corporation
(“Exchange Stock”) in exchange for their shares of Common Stock in any
transaction involving a merger, consolidation or reorganization, all Awards
shall be converted into Awards to acquire shares of Exchange Stock. The amount
and price required to be paid with respect to converted Awards shall be
determined by adjusting the amount and price of Awards in the same proportion as
used for determining the number of shares of Exchange Stock the holders of the
Common Stock receive in such merger, consolidation or reorganization. The
vesting schedule set forth in the Award Agreement shall continue to apply to the
Exchange Stock.
               12.1.2 Change in Control. In the event of a “Change in Control,”
as defined in Section 12.1.3 below, any Awards or portion of Awards outstanding
as of the date such Change in Control is determined to have occurred that are
not yet fully vested shall not become fully vested merely by the occurrence of
the Change in Control; provided, however, that if Award recipient’s employment
shall be involuntarily terminated within one (1) year following the Change in
Control without cause as defined in Section 5.8.3, any Awards or portions of
Awards outstanding as of the date of such termination shall become fully vested.
Notwithstanding the immediate preceding sentence, the Plan Administrator may
elect, in its

10



--------------------------------------------------------------------------------



 



discretion, to fully vest all nonvested Awards on or before the closing of the
Change in Control; and any vested Awards that are not exercised on or before
such closing shall terminate and may no longer be exercised.
               12.1.3 Definition of “Change in Control.” As used herein, a
“Change in Control” shall be deemed to have occurred if: (A) a “person” (meaning
an individual, a partnership, or other group or association as defined in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934) acquires more
than fifty percent (50%) of the combined voting power of the outstanding
securities of the Company having a right to vote at elections of directors; or
(B) the individuals who at the commencement date of this Plan constitute the
Board of Directors (the “Incumbent Board”) cease for any reason to constitute a
majority thereof, provided, however, that any person becoming a director
subsequent to the date hereof whose election, or nomination for election by the
Company’s shareholders was approved by a vote of at least a majority of the
directors comprising the Incumbent Board shall be, for purposes of this
subparagraph (B), considered as though he or she were a member of the Incumbent
Board.
               12.2 Fractional Shares. In the event of any adjustment in the
number of shares covered by any Award, any fractional shares resulting from such
adjustment shall be disregarded and each such Award shall cover only the number
of full shares resulting from such adjustment.
               12.3 Determination of Board to Be Final. All Section 12
adjustments shall be made by the Board, and its determination as to what
adjustments shall be made, and the extent of such adjustments, shall be final,
binding and conclusive. Unless an Award recipient agrees otherwise, any change
or adjustment to an incentive stock option shall be made in such a manner so as
not to constitute a “modification” as defined in Code Section 424(h) and so as
not to cause his or her incentive stock option issued hereunder to fail to
continue to qualify as an incentive stock option as defined in Code
Section 422(b).
     SECTION 13. Securities Regulation. Shares shall not be issued with respect
to an Award unless the issuance and delivery of such shares pursuant to the
Award shall comply with all relevant provisions of law, including, without
limitation, any applicable state securities laws, the Securities Act of 1933, as
amended, the Exchange Act of 1934, as amended, and the rules and regulations
promulgated thereunder, and the requirements of any stock exchange upon which
the shares may then be listed, and shall be further subject to the approval of
counsel for the Company with respect to such compliance, including the
availability of an exemption from registration for the issuance and sale of any
shares under this Plan. Inability of the Company to obtain from any regulatory
body having jurisdiction the authority deemed by the Company’s counsel to be
necessary for the lawful issuance and sale of any shares under this Plan, or the
unavailability of an exemption from registration for the issuance and sale of
any shares under this Plan, shall relieve the Company of any liability in
respect of the nonissuance or sale of such shares as to which such requisite
authority shall not have been obtained.

11



--------------------------------------------------------------------------------



 



          As a condition to the receipt of shares under an Award, the Company
may require the Award recipient to represent and warrant prior to the issuance
of such shares that the shares are being purchased only for investment and
without any present intention to sell or distribute the shares if, in the
opinion of counsel for the Company, such a representation is required by any
relevant provision of the aforementioned laws. At the option of the Company, a
stop-transfer order against any shares of stock may be placed on the official
stock books and records of the Company, and a legend indicating that the stock
may not be pledged, sold or otherwise transferred unless an opinion of counsel
is provided (concurred in by counsel for the Company) stating that such transfer
is not in violation of any applicable law or regulation, may be stamped on stock
certificates in order to assure exemption from registration. The Plan
Administrator may also require such other action or agreement by the Award
recipient as may from time to time be necessary to comply with federal and state
securities laws. THIS PROVISION SHALL NOT OBLIGATE THE COMPANY TO UNDERTAKE
REGISTRATION OF THE AWARDS OR STOCK SUBJECT THERETO.
          Should any of the Company’s capital stock of the same class as the
stock subject to Awards be listed on a national securities exchange, all stock
issued under this Plan, if not previously listed on such exchange, shall be
authorized by that exchange for listing on such exchange prior to the issuance
of such stock.
     SECTION 14. Amendment and Termination.
          14.1 Board Action. The Board may at any time suspend, amend or
terminate this Plan, provided that except as set forth in Section 12, the
approval of the Company’s shareholders is necessary within twelve (12) months
before or after the adoption by the Board of any amendment that will:
                   (a) increase the number of shares that are to be reserved for
the issuance of Awards under this Plan;
                   (b) permit the granting of Awards to a class of persons other
than those presently permitted to receive Awards under this Plan; or
                   (c) require shareholder approval under applicable law.
          Any amendment made to this Plan that would constitute a “modification”
to incentive stock options outstanding on the date of such amendment, shall not
be applicable to such outstanding incentive stock options, but shall have
prospective effect only, unless the holder of the option agrees otherwise.
          14.2 Automatic Termination. Unless sooner terminated by the Board,
this Plan shall terminate ten (10) years after the earlier of (a) the date on
which this Plan is adopted by the Board, or (b) the date on which this Plan is
approved by the shareholders of the Company. No Award may be granted after such
termination or during any suspension of this Plan. The amendment or termination
of this Plan shall not, without the consent of a recipient of an Award holder,
alter or impair any rights or obligations under any Award previously granted
under this Plan.

12



--------------------------------------------------------------------------------



 



     SECTION 15. Effectiveness of This Plan. This Plan shall become effective
upon adoption by the Board so long as it is approved by the Company’s
shareholders any time within 12 months before or after the adoption of this
Plan.
          Adopted by the Board of Directors of EvergreenBank on February 17,
2000, and approved by the shareholders on April 20, 2000.
          Adopted by the Board of Directors of the Company upon the holding
company reorganization effective on June 20, 2001.
          Amendment to Section 3 adopted by the Board of Directors of the
Company on March 23, 2003 and approved by the shareholders on April 17, 2003.
          Second amendment by the Board of Directors of the Company on March 16,
2006 and approved by the shareholders on April 20, 2006.

                  EVERGREENBANCORP, INC.
 
           
 
  By    Gerald O. Hatler    
 
           
 
           
 
  Its   President & CEO    
 
           

13